               IN THE UNITED STATES MAGISTRATE COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 UNITED STATES OF AMERICA,                 PO-18-05051-BLG-TJC
                                           Violation No. 6610150, 6610149,
            Plaintiff,                     6610148, and 6610151.
                                           Location Code: M14
      vs.
                                           ORDER TO AUTHORIZE
 JOSIAH C. BADBEAR,                        PAYMENT PLAN AND VACATE
                                           INITIAL APPEARANCE
            Defendant.

      Upon the unopposed motion of the United States (Doc. 6) and for good

cause shown,

      IT IS HEREBY ORDERED that the defendant shall pay the total

collateral forfeiture amount of $1370.00 for Violation Notices 6610150,

6610149, 6610148, and 6610151 in twelve installments consisting of $100.00

on the first day of each month from December 2018 through January 2020 and one

installment of $70.00 on the first day February 2018.

      IT IS FURTHER ORDERED that the Initial Appearance set for October

2, 2018 at 9:00 a.m. is VACATED.

      DATED this 2nd day of October, 2018.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
